   HEATHER E. WILLIAMS, #122664
 1 Federal Defender

 2 LINDA C. ALLISON, #179741
   Assistant Federal Defender
 3 801 I Street, 3rd Floor
   Sacramento, CA 95814
 4 TEL: 916-498-5700 FAX: 916-498-5710

 5 Attorneys for Defendant
   TRAVIS J. GOULD
 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-cr-00132-AC
11
                         Plaintiff,                      STIPULATION AND [PROPOSED] ORDER TO
12                                                       CONTINUE STATUS CONFERENCE
                            v.
13                                                       DATE: October 4, 2018
     TRAVIS J. GOULD,                                    TIME: 2 p.m.
14                                                       JUDGE: Hon. Allison Claire
                          Defendant.
15

16
            IT IS HEREBY STIPULATED between the parties through their respective counsel, Special
17
     Assistant United States Attorney ERIC CHANG, Assistant Federal Defender LINDA C. ALLISON
18
     attorney for TRAVIS J. GOULD, that the Court continue the status conference from October 4, 2018 to
19
     October 29, 2019 at 9 a.m.
20
            The parties also agree that the ends of justice served by granting defendant’s request for a
21
     continuance outweighs the best interest of the public and the defendant in a speedy trial, counsel needs
22
     additional time to review discovery and discuss the plea negotiations with her client, to conduct a further
23
     investigation and discuss plea negotiations with the government.
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                         1
 1          The parties stipulate that for the purpose of computing time under the Speedy Trial Act, the

 2 Court should exclude time from the date of this order through October 29, 2018, for defense preparation

 3 and investigation. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [Local Code T4].

 4 DATED: October 1, 2018                                          Respectfully submitted,
 5
                                                                   HEATHER WILLIAMS
 6                                                                 Federal Defender

 7                                                                 /s/ Linda Allison
                                                                   LINDA ALLISON
 8
                                                                   Assistant to the Federal Defender
 9                                                                 Attorneys for Defendant
                                                                   TRAVIS J. GOULD
10

11 Dated: October 1, 2018                                          McGREGOR W. SCOTT
                                                                   United States Attorney
12

13                                                                 /s/ Linda C. Allison for
                                                                   ERIC CHANG
14                                                                 Special Assistant United States Attorney
15

16

17                                                         ORDER

18
                    The Court, having received, read, and considered the stipulation of the parties, and good
19
     cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. The Court
20
     specifically finds that the failure to grant a continuance in this case would deny counsel reasonable time
21
     necessary for effective preparation, taking into account the exercise of due diligence. The Court finds
22
     that the ends of justice to be served by granting the requested continuance outweigh the best interests of
23
     the public and defendants in a speedy trial.
24
            The Court orders that the time from the date of the parties stipulation, October 4, 2018, up to and
25
     including October 29, 2018, shall be excluded from computation of time within which the trial of this
26
     case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. §3161 (h)(7)(A) and (B)(iv)
27
     T4 [reasonable time for counsel to prepare] (Local Code T4).
28
     ///
                                                           2
 1         It is further ordered that status conference hearing on October 4, 2018 shall be vacated and a

 2 change of plea hearing be set for October 29, 2018 at 9 a.m.

 3         Dated: October 1, 2018

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3
